Citation Nr: 1541908	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2005 to August 2007 and from May 2011 to June 2012.  He also had a prior period of active duty for training from October 2003 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf War veteran.

2.  An undiagnosed illness manifested by back pain was incurred during the Veteran's active service in the Persian Gulf War.


CONCLUSION OF LAW

The criteria for service connection for an undiagnosed illness manifested by back pain have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Framework

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pursuant to 38 U.S.C.A. § 1117 and its implementing regulation 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  Non-medical indicators include evidence such as time lost from work, the veteran having sought treatment for his symptoms, and changes in the veteran's appearance, physical abilities, and mental or emotional attitude.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014) (citing Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 6661, 6663 (Feb. 3, 1995)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

II.  Analysis

The Veteran seeks service connection for a back disability.  For the reasons that follow, the Board finds that service connection for an undiagnosed illness manifested by back pain is warranted.

The medical evidence of record shows that the Veteran has complained of back pain that began in service but treatment providers and examiners have been unable to provide a clinical diagnosis.  Generally, the Veteran's back pain, alone, would not be considered a disability for which service connection could be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"), appeal dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  In this case, however, a review of the Veteran's military personnel records shows that he served in the Southwest Asia theater of operations.  As a result, he is eligible for consideration for presumptive service connection for an undiagnosed illness pursuant to 38 U.S.C.A. § 1117 and its implementing regulation 38 C.F.R. § 3.317.

As noted above, no clinical diagnosis has been made in relation to the Veteran's complaints of back pain.  In December 2012, the Veteran underwent a VA examination to determine the nature and etiology of a possible back disability.  The Veteran reported that his back pain had its onset six years prior when he was a gunner wearing battle gear.  He reported that he can run and bend with difficulty and occasionally has low back discomfort.  He also reported to experiencing flare-ups that last a few hours in length and resolve with rest, and that manifest with pain and stiffness on repetitive bending and lifting.  On examination, no limitation of motion, objective evidence of pain, functional impairment, muscle abnormalities, or neurologic abnormalities were noted.  X-ray imaging was also performed and did not reveal degenerative changes, fractures, or any other significant findings.  The VA examiner concluded that there was no objective evidence to support a clinical diagnosis of a back condition.

The Board has reviewed the Veteran's service treatment records and found that they show evidence of back pain.  In his July 2007 post-deployment health assessment, the Veteran reported that he developed symptoms of back pain during his 2006 to 2007 deployment to the Southwest Asia theater of operations.  He sought treatment for his pain in June 2011 and April 2012, again noting that the pain had begun during his prior deployment and that it continued to bother him.  In March 2012, he was placed on temporary profile for the back pain, and in his April 2012 post-deployment health assessment he reported that the pain continued to bother him.

The Veteran is competent to report symptoms of back pain as they are readily observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Moreover, the Board finds the Veteran's ongoing complaints of back pain to be credible as he has been consistent in his reporting since their onset during his 2006 to 2007 deployment.  The Board considers these complaints objective indications of a chronic disability as they represent signs of joint or muscle pain.  This determination is buttressed by non-medical evidence in that the Veteran has continued to seek treatment for this problem.  

Consequently, the Board finds that the requirements of 38 C.F.R. § 3.317 for presumptive service connection for an undiagnosed illness manifested by pack pain have been met, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. §§ 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.317.  See also Joyner, 766 F.3d at 1396 (pain can evidence a disability under section 1117).  There is no affirmative evidence that the undiagnosed illness was not incurred during service due to a supervening condition or as the result of willful misconduct.  See 38 C.F.R. § 3.317(a)(7).  Accordingly, service connection for an undiagnosed illness manifested by back pain is warranted.


ORDER

Service connection for an undiagnosed illness manifested by back pain is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


